DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 7, 8, 9, 10, 11, 12, 13, 15, 17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanborn et al., U.S. 2013/0306322 in view of Broussard et al., U.S. 8,789,601 (published 26 June 2014).
Sanborn et al. discloses a fracturing system (see abstract) comprising: a turbine generator ([0019]; the electrical feed source may comprise at least one natural gas powered turbine engine fueled by providers) having an electrical output; an electric motor ([0012]; the fracturing treatment fluid is pumped into at least one wellbore in the subterranean formation by an electric motor-driven pumping sub-system, that is in electrical communication with the electrical output; a fracturing pump that is driven by the electric motor); and a wireline system ([0031]; A variety of other equipment, tools, and the like, may be on site as well, such as transformers, power distribution components, switchgear, cables, hoses, air conditioning equipment, wireline, cranes, fluid pumps, and the like. Those familiar with drilling and fracturing operations understand the purpose of this other equipment, as well as the way in which it 
Sanborn discloses an auxiliary trailer ([0023; 0031; 0039]) for providing power to equipment ([0031]) separate from the fracturing pump, the auxiliary trailer including at least a transformer (all equipment is supported on trailers of the portable modular system and as such would be within the proximity of at least one axles supporting and under the beds, [0002]) arranged over at least one axle necessary for the trailer.
Sanborn does not specifically state two axles on the trailer.
Broussard et al. teaches use of a trailer supporting fracturing equipment having as least five axles (col. 1, line 65 – col. 2, line 3).
It would have been obvious to one having ordinary skill in the art at the time of the invention to make use of a well known trailer having a plurality of axles as taught by Broussard et al. to achieve predictable results of providing adequate support for the weight of the equipment to be transported.
Sanborn discloses a transformer arranged between the wireline system and the turbine generator ([0018; 0019; 0039], power is routed to the systems from a generator via a transformer) the transformer positioned on a separate trailer ([0039; 0040], multiple transformers and variable frequency drives of the portable modular system) with a second VFD for controlling a second electric motor associated with at least one auxiliary component ([0031; 0032], various equipment of the fracturing system).
Sanborn does not specifically state a second trailer for the second transformer.
However it would have been obvious to one having ordinary skill in the art at the time of the invention to including a second trailer for additional transformers as disclosed by Sanborn to achieve predictable results since duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Broussard et al. teaches use a variable frequency drive can frequently perform electric motor diagnostics to prevent damage to the electric motor if it becomes grounded or shorted (col. 2, lines 32-39).
It would have been obvious to one having ordinary skill in the art at the time of the invention to make use of a well known variable frequency drive as taught by Broussard et al. to achieve predictable results.
Sanborn et al. discloses trailers that contain at least one power distribution panel or grid that supplies power to the hydraulic fracturing equipment ([0025]; a tractor trailer bed; to support blenders, an operations and control unit, usually computer-based, and containing monitoring, data-recording, and communication equipment).
Sanborn et al. discloses a variable frequency drive ([0040] In some embodiments, at least one variable-frequency drive 28 is employed to control the current from electrical feed source 24) that supplies power and controls a blender wherein the highly adjustable drive would inherently be capable of a soft start ([0051]; The control systems should often include a mechanism that allows for highly-adjustable variable speed drive settings).
Sanborn et al. discloses monitoring the power generation for the fracturing equipment and providing an emergency shut-off switch ([0025]; the operations and control unit contain monitoring, data-recording, and communication equipment, remote pumper controls to monitor and control each stage of the fracturing process; wherein said control would include the ability remove electrical power as needed).

Sanborn et al. discloses the claimed invention except for the claimed voltages levels.
However it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a transformer and generator having the claimed voltage capacity, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 3 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanborn et al. U.S. 2013/0306322 in view of Broussard et al. U.S. 8,789,601 (published 26 June 2014), as applied to claims 1, 4, 7, 8, 9,10,11,12,13,15,17 and 20 above, and in further view of Ayan et al., U.S. 9,051,822.
Sanborn et al. discloses use of wireline equipment but does not specify the equipment.
Ayan teaches that use of wireline (fig 3, 32) equipment (31) for logging systems is well known (col. 6, lines 4-13).
It would have been obvious to one having ordinary skill in the art at the time of the invention to make use of a well known wireline supported wellbore equipment as taught by Ayan et al. to achieve predictable results.

Claims 5, 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanborn et al. U.S. 2013/0306322 in view of Broussard et al. U.S. 8,789,601 (published 26 June 2014) as applied to claims 1, 4, 7, 8, 9, 10,11,12,13, 15, 17 and 20 above and in further view of Pettigrew, U.S. 7,170,262.

Pettigrew teaches in figure 1 that it is well known to use an electrical generator to provide three phase power (col. 1, lines 6-13) to a motor via a variable speed drive and transformer.
It would have been obvious to one having ordinary skill in the art at the time of the invention to make use of a well known three phase power transmission system as aught by Pettigrew to achieve predictable results.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanborn et al., U.S. 2013/0306322 in view of Broussard et al., U.S. 8,789,601 (published 26 June 2014) as applied to claims 1, 4, 7, 8, 9,10, 11, 12, 13, 15,17 and 20 above and in further view of Huber et al., U.S. 5,025,861.
Sanborn et al. discloses use of wireline equipment but does not specify the equipment.
Huber et al. teaches that use of wireline (28) supporting a perforating gun (22) and providing power to detonate it (col. 4, lines 27-32).
It would have been obvious to one having ordinary skill in the art at the time of the invention to make use of a well known wireline supported perforating gun as taught by Huber et al. to achieve predictable results.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
10 May 2021
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676